Citation Nr: 1428571	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  13-35 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a nonservice-connected death pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The Veteran served on active duty from August 1963 to November 1966.  He died in February 2005 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating determination, which granted entitlement to death pension for the period from May 1, 2011 to December 31, 2011 but denied entitlement thereafter based on the appellant having income in excess of the maximum annual pension rate.     

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The RO appropriately and accurately determined that the appellant was entitled to $661 per month in death pension benefits from May 1, 2011 to October 31, 2011; to $517 per month in death pension benefits for November 2011; and to $541 in death pension benefits for December 2011.   

From January 1, 2012 to December 31, 2012, the appellant's annual countable income exceeded the established income limits for VA pension purposes for receipt of payment for nonservice-connected death pension benefits.






CONCLUSIONS OF LAW

1.  From May 1, 2011 to December 31, 2011, the appellant was paid the appropriate amount of monthly pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2013).

2.  From January 1, 2012 to December 31, 2012, the appellant's excess countable income precludes her from receiving death pension benefits.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim, as will be explained fully below, in the present case there is no legal basis upon which this benefit may be awarded.  As such, the appellant's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of Veterans Claims Assistance Act (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter. Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Death pension benefits are generally available for surviving spouses, as a result of the Veteran's non-service-connected death.  38 U.S.C.A. § 1541(a); 38 C.F.R. 
§ 3.3(b)(4).  An appellant is entitled to these benefits if the Veteran served on active duty for 90 consecutive days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541.

Here, the deceased Veteran served more than 90 days during World War II, so he had the required wartime service.  The evidence of record reflects that the appellant is his lawful surviving spouse. 

A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  If the surviving spouse's income exceeds the maximum rate of pension, he or she is ineligible to receive death pension payments.   In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  38 C.F.R. § 3.272(h).  Such expenses may be deducted only for the 12- month annualization period in which they were paid.  38 C.F.R. § 3.272(h). Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  

The monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount. 38 C.F.R. § 3.273(a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21. 

Regardless of VA regulations concerning effective dates of awards, and except as provided in paragraph (c) of this section [not applicable in this appeal], payment of monetary benefits based on original, reopened, or increased awards of compensation, pension, dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.  

The appellant's claim for non-service connected pension was received in April 2011 and during the pendency of this appeal she has filed pension eligibility verification reports (EVRs/ VA Form 21-534s) covering the time period from her date of claim until December 31, 2012.  The MAPR for death pension for a surviving spouse with no dependents is $7,933 effective December 1, 2009; $8,219 effective December 1, 2011and $8359 effective December 1, 2012.  See M21-1, part I, Appendix B.  In 2010, the MAPR was not increased (i.e. it remained at $7,913 until increased effective December 1, 2011).   

In the appellant's EVR received in October 2012, she listed her source of income as wages in the amount of $1719.63 for the period from October 1, 2011 to December 31, 2011 and $6875.10 for the period from January 1, 2012 to October 12, 2012.   She did not report any medical expenses or other expenses to be excluded from her countable income.  Then, in an updated February 2013 EVR, the appellant reported her source of income as wages in the amount of $8495.38 for the calendar year from January 1, 2012 to December 31, 2012.  Because the appellant reported that she did not begin working until October 2011 and because there is no other indication that she had any income prior to that date, her countable income is deemed to be $0 from April 2011 (when she filed her claim for death pension) through October 2011.  

Applying the appellant's EVR reporting to the applicable MAPR amounts, the RO found that she was entitled to receive $661 per month in pension benefits effective May 1, 2011; $517 per month in pension benefits effective November 1, 2011; $541 per month in pension benefits effective December 1, 2011 and no pension benefits effective January 1, 2012.  The Board finds that these calculations are correct.  The appellant appropriately began receiving benefits effective May 1, 2011, the first day of the month following the date of receipt of her April 2011 claim.  38 C.F.R. § 3.31.  For the period from May 1, 2011 to October 31, 2011, the appellant was determined not to have any countable income.  Thus, for these six months, she was entitled to monthly pension benefits commensurate with the full annual MAPR (i.e. 7933/ 12 = $661).  To determine the monthly pension amount for November 2011 (the month following her October 2011 commencement of earning wages from part-time work), the RO appropriately subtracted the appellant's total annual wages for 2011 from the applicable MAPR in effect for November 2011 (7933-1719=6214) and then divided this amount by 12 (6214/12=$517).  The RO performed a similar calculation for the month of December 2011, using the applicable MAPR that became effective December 1, 2011 (8219-1719=6500 and 6500/12=$541).  

The appellant's EVRs show that she worked for the entire 2012 calendar year, however.  As a result she ended up receiving countable income for this calendar year in excess of the applicable MAPRs.  The appellant reported that she received $8495.38 in income from wages in 2012 without any excludable or deductible expenses while the MAPR in effect from January 1, 2012 to November 30, 2012 was only $8219 and the MAPR in effect from December 1, 2012 was only $8359.  Accordingly, it is clear that her income was in excess of the maximum annual pension rate for the entire year.  Thus, she was not entitled to any death pension payments during 2012.  

In a May 2014 communication, the appellant indicated that her house was in foreclosure and she had received water and consumer shut off notices.  She also indicated that she was working less hours. Thus, she did not understand why she was not eligible for some kind of pension payment.  She submitted copies of the paychecks she received in April 2014 along with this communication.  The paychecks show that she received $488.17 on April 11, 2014 and $324.66 on April 25, 2014 for a total of $812.83 of wages in April 2014.   Further, in an earlier March 2014 communication, the appellant submitted records of medical expenses incurred during the 2005 to 2009 time frame and affirmatively reported that these records constituted "all the hospital bills I have paid since my husband died."

The Board symptathizes with the substantial financial hardship being experienced by the appellant.  However, as explained above, the appellant's EVRs filed during the appeal period show that beginning in 2012, she was receiving more countable income than the applicable MAPR and thus became ineligible for pension benefits.  Also, although the appellant has indicated that she is now working less hours, her wages from April 2014 (i.e. $812.83) suggest that she is receiving a monthly wage amount in excess of the current MAPR (i.e. effective December 1, 2013, the applicable MAPR is $8,485 and $8485/12=$707).  Additionally, in her March 2014 correspondence, she affirmatively indicated that the billing records she submitted from 2005 to 2009 amounted to all the hospital bills she had paid since the Veteran died and she has not otherwise indicated that she incurred any hospital or other deductible medical expenses subsequent to 2009.  Thus, as her submissions do not tend to indicate that her annual countable income for pension purposes has decreased, the Board does not find a basis for remanding this claim (as suggested by the appellant's representative) in order to request that the appellant submit updated income information and to determine whether she has incurred any unreimbursed medical expenses.  If the appellant has incurred any recent unreimbursed medical expenses and/or if she believes her annual income may have decreased, she should submit to the RO documentation of any such expenses incurred, along with an updated EVR.  

In summary, the evidence of record shows the RO appropriately and accurately calculated the appellant's monthly pension amount from May 1, 2011 to December 31, 2011, and that from January 1, 2012, her countable income has exceeded the statutory limits for entitlement to pension benefits.  The Board is very sympathetic to her loss and recognizes the Veteran's contributions to his country through his honorable military service.  The Board is nonetheless bound by the law, which specifically prohibits the payment of VA pension benefits to those whose countable income exceeds statutory limits.  The Board advises the appellant that any significant changes in her income should be reported to VA, and she is always free file a new claim for pension benefits based on altered income and/or the incurrence of unreimbursed medical expenses.


ORDER

From January 1, 2012 to December 31, 2012, entitlement to a nonservice-connected death pension is denied.  



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


